FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “First Amendment”) is
entered into as of September 10, 2007, by and between ST. RITA’S MEDICAL CENTER,
an Ohio nonprofit corporation (“Seller”), and TRIPLE NET PROPERTIES, LLC, a
Virginia limited liability company (“Buyer”), with reference to the following
Recitals:

R E C I T A L S

A. Seller and Buyer have previously entered into that certain Purchase and Sale
Agreement dated as of August 14, 2007 (the “Purchase Agreement”), wherein Seller
agreed to sell to Buyer, and Buyer agreed to purchase from Seller, those certain
“Properties” more particularly described in the Purchase Agreement, on the terms
and conditions set forth in the Purchase Agreement.

B. Seller and Buyer desire to amend the Purchase Agreement as more particularly
set forth herein.

NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference) and for other good and valuable
consideration, the receipt and sufficiency of which are herby acknowledged, the
parties hereto agree as follows:

A G R E E M E N T

1. Definitions. All initially capitalized terms not otherwise defined herein
shall have the meanings given to such terms in the Purchase Agreement unless the
context clearly indicates otherwise. As of the date hereof, all references to
“the Agreement” or “this Agreement” in the Purchase Agreement or in this First
Amendment shall mean and refer to the Purchase Agreement as amended by this
First Amendment.

2. Due Diligence Completion Date. Notwithstanding anything to the contrary
contained in the Purchase Agreement, the parties hereby acknowledge and agree
that September 10, 2007, is the Due Diligence Completion Date, except with
respect to the Surveys and Title Commitments.

3. Surveys and Title Commitments Contingency. Notwithstanding anything to the
contrary contained in the Purchase Agreement, the parties hereby acknowledge and
agree that Section 12(b) of the Purchase Agreement is hereby amended to include
the below referenced sub-section immediately following sub-section 12(b)(vi):

“(vii) Buyer shall have received the Surveys and Title Commitments for all of
the Properties from Seller and shall have, at Buyer’s discretion, satisfied
itself with respect to all survey and title matters affecting the Properties and
agreed upon a final proforma title policy for each of the Properties with the
Title Company and, to the extent applicable, Seller.”

4. Effect of this First Amendment. Except as amended and/or modified by this
First Amendment, the Purchase Agreement is hereby ratified and confirmed and all
other terms of the Purchase Agreement are and shall remain in full force and
effect, unaltered and unchanged by this First Amendment. In the event of any
conflict between the provisions of this First Amendment and the provisions of
the Purchase Agreement, the provisions of this First Amendment shall control.
Whether or not specifically amended by this First Amendment, all of the terms
and provisions of the Purchase Agreement are hereby amended to the extent
necessary to give effect to the purpose and intent of this First Amendment.

5. Counterparts. This First Amendment may be executed in any number of
counterparts with the same effect as if all of the parties had signed the same
document. All counterparts shall be construed together and shall constitute one
agreement.

[Signatures on next page]

1

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their duly authorized representatives as of the date first
referenced above.

     
SELLER:
  ST. RITA’S MEDICAL CENTER,
an Ohio nonprofit corporation
 
  By: /s/ William Roe
Name: William Roe
Title: CFO
BUYER:
  TRIPLE NET PROPERTIES, L.L.C.,
a Virginia limited liability company
 
  By: /s/ Richard T. Hutton
Name: Richard T. Hutton
Title: Executive Vice President

2